            Case 1:20-cr-00169-DAD-BAM Document 17 Filed 12/01/20 Page 1 of 5




 1 McGREGOR W. SCOTT
   United States Attorney
 2 BRIAN W. ENOS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, Ca 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          Case No: 1:20-cr-00169-DAD-BAM
12                                 Plaintiff,           STIPULATION TO CONTINUE DECEMBER 9,
                                                        2020 STATUS CONFERENCE TO MARCH 24,
13                                                      2021; ORDER
14                          v.
                                                        Ctrm:    8
15
                                                        Hon. Barbara A. McAuliffe
16   ANDREW JAMES SARNOWSKI,
17                                 Defendant.
18

19

20          This case is set for an initial status conference on Wednesday, December 9, 2020. On April 17,
21 2020, this Court issued General Order 617, which suspended all jury trials in the Eastern District of

22 California scheduled to commence before June 15, 2020, and allowed district judges to continue all

23 criminal matters to a date after June 1. This and previous General Orders were entered to address public

24 health concerns related to COVID-19. On May 13, 2020, this Court issued General Order 618, which

25 superseded General Order 617 and extended the court’s “judicial emergency for an additional one-year
26 period and suspending the time limits [in criminal cases] of 18 U.S.C. § 3161(c) until May 2, 2021.”

27          Although the General Orders address the district-wide health concern, the Supreme Court has
28                                                      1
            Case 1:20-cr-00169-DAD-BAM Document 17 Filed 12/01/20 Page 2 of 5




 1 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 2 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 3 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 4 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 5 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 6 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 7 or in writing”).

 8           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
 9 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

10 justice continuances are excludable only if “the judge granted such continuance on the basis of his

11 findings that the ends of justice served by taking such action outweigh the best interest of the public and

12 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

13 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

14 the ends of justice served by the granting of such continuance outweigh the best interests of the public

15 and the defendant in a speedy trial.” Id.

16           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code
17 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

18 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

19 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

20 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

21 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

22 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

23 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

24 similar, albeit much more enduring, barrier to the prompt proceedings mandated by the statutory rules.

25           In light of the societal context created by the foregoing, this Court should consider the following
26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27

28                                                          2
           Case 1:20-cr-00169-DAD-BAM Document 17 Filed 12/01/20 Page 3 of 5




 1 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

 2 for this matter’s next status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

 3 (noting any pretrial continuance must be “specifically limited in time”).

 4                                               STIPULATION
 5          THE PARTIES HEREBY STIPULATE, through their respective attorneys of record, Assistant
 6 United States Attorney Brian W. Enos, counsel for the government, and Eric V. Kersten, counsel for

 7 defendant Andrew James Sarnowski (“defendant”), that this action’s Wednesday, December 9, 2020

 8 status conference be continued to Wednesday, March 24, 2021, at 1:00 p.m. The parties likewise
 9 ask the court to endorse this stipulation by way of formal order.

10          The parties base this stipulation on good cause. Specifically,
11          1. The grand jury returned an indictment regarding this matter on September 24, 2020. Dkt. 11.
12              Since that time, the parties agreed to and presented to the court a stipulation and proposed
13              protective order regarding the production of confidential information regarding third parties
14              without redactions, which the court endorsed by way of formal order on September 29, 2020.
15              Dkt. 14. The government then prepared and delivered an initial set of discovery to defense
16              counsel afterwards, and within the time limits set forth by Eastern District (Cal.) Local Rule
17              16-440. The defense is and has been reviewing discovery thus far provided.
18          2. Counsel for the government recently received additional information from agents in this case
19              that it expects to contain supplemental discovery (due to recent travels, he is currently in
20              quarantine away from the office per office protocol but anticipates being able to return on
21              December 9). The government anticipates being able to process this information and send
22              any supplemental discovery identified within the next few weeks.
23          3. Once defense counsel is able to receive and analyze all discovery identified in this case,
24              counsel for the government will work with the defense and the FBI’s Bakersfield office to
25
26
            1
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28                                                      3
          Case 1:20-cr-00169-DAD-BAM Document 17 Filed 12/01/20 Page 4 of 5




 1           ensure the defense is able to review any electronic evidence in this case in accord with
 2           relevant provisions of the Adam Walsh Act.
 3        4. The parties likewise anticipate commencing meaningful discussions regarding the extent this
 4           case might be resolved short of trial once the defense is able to analyze evidence received or
 5           otherwise made available to it.
 6        5. The parties therefore stipulate that the period of time from December 9, 2020, through March
 7           24, 2021, is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i)
 8           and (iv) because it results from a continuance granted by the Court at the parties’ request on
 9           the basis of the Court’s finding that the ends of justice served by taking such action outweigh
10           the best interest of the public and the defendant in a speedy trial.
11        IT IS SO STIPULATED.
12

13   Dated: December 1, 2020                                MCGREGOR W. SCOTT
                                                            United States Attorney
14

15                                                    By: /s/ Brian W. Enos
                                                          Brian W. Enos
16                                                        Assistant United States Attorney
17

18                                                       (As authorized 12/1/20)

19 Dated: December 1, 2020                      By:      /s/ Eric V. Kersten
                                                         Eric V. Kersten, Esq.
20                                                       Attorney for Defendant
                                                         Andrew James Sarnowski
21

22

23

24

25
26

27

28                                                      4
           Case 1:20-cr-00169-DAD-BAM Document 17 Filed 12/01/20 Page 5 of 5




 1                                                  ORDER
 2          IT IS ORDERED that the status hearing currently set for December 9, 2020 at 1:00 pm is
 3 continued until March 24, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe.

 4          IT IS FURTHER ORDERED THAT the period of time from December 9, 2020 through March
 5 24, 2021 is deemed excludable pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv)

 6 because it results from a continuance granted by the Court at the parties’ request on the basis of the

 7 Court’s finding that the ends of justice served by taking such action outweigh the best interest of the

 8 public and the defendant in a speedy trial.
 9

10 IT IS SO ORDERED.

11
        Dated:     December 1, 2020                          /s/ Barbara   A. McAuliffe            _
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28                                                       5
